        Case 1:20-cv-02107-LAK-OTW Document 29 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
CARLOS VILA,                                                  :
                                                              :
                         Plaintiff,                           :      20-CV-2107 (LAK) (OTW)
                                                              :
                      -against-                               :      ORDER
                                                              :
J BRAND, INC.,
                                                              :
                         Defendant.                           :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Plaintiff in this action was formerly represented by Richard Liebowitz, who was

suspended from practicing law in this Court on November 25, 2020. On November 30, 2020, the

Court stayed this action to permit Plaintiff to engage new counsel. (ECF 22). On January 12,

2021, Scott Alan Burroughs and Laura M. Zaharia of Doniger / Burroughs entered notices of

appearances on behalf of Plaintiff. (ECF 24-25). On February 25, 2021, Mr. Burroughs and Ms.

Zaharia requested that the Court lift the stay on the case and schedule an Initial Pretrial

Conference. (ECF 26). The Court has granted these requests, and an Initial Pretrial Conference is

scheduled for April 8, 2021 at 11:30 am. (ECF 27-28). Accordingly, the Clerk of Court is hereby

directed to terminate Richard Liebowitz as an attorney in this matter.


         SO ORDERED.



                                                                    s/ Ona T. Wang
Dated: March 11, 2021                                             Ona T. Wang
       New York, New York                                         United States Magistrate Judge
